DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 4, 7-9, 16 and 18-24 s allowable. The restriction requirement species 5 (figure 9) , as set forth in the Office action mailed on 10/02/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 1-4 and 6 is withdrawn.  Claims 7 and 18-19, directed to species 1-4 and 6 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
2.	Claims 1-2, 4, 7-9, 16 and 18-24 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, and plurality of turns radially separated by a spiral-shaped slit into a first conductor part and a second conductor part positioned at an inner peripheral side of the first conductor part; a second coil part formed on the second surface of the insulating substrate, the second coil part being spirally wound in a plurality of turns, and radially separated by a spiral-shaped slit into a third conductor part and a fourth conductor part positioned at an inner peripheral side of the third conductor part; a first connection part connecting an inner peripheral end of the first conductor part and an inner peripheral end of the fourth conductor part; and a second connection part connecting an inner peripheral end of the second conductor part and an inner peripheral end of the third conductor part as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the first spiral coil has an innermost turn including first and second conductive parts separated by a slit, the first and second conductive parts including first and second inner, ends, respectively, wherein the second spiral coil has an innermost turn including third and fourth conductive parts separated by a slit, the third and fourth conductive parts including third and fourth inner ends, respectively, wherein the first conductive part is positioned at an outer peripheral side of the second conductive part, wherein the third 
Regarding claim 23, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the first spiral coil has an innermost turn including first and second conductive parts separated by a slit, the first and second conductive parts including first and second inner ends, respectively,
wherein the second spiral coil has an innermost turn including third and fourth conductive parts separated by a slit, the third and fourth conductive parts including third and fourth inner ends, respectively, wherein the first conductive part is positioned at an outer peripheral side of the second conductive part, wherein the third conductive part is positioned at an outer peripheral side of the fourth conductive part, wherein the first and fourth inner ends are electrically connected to each other by the first through conductor, and wherein the second and third inner ends are electrically connected to each other by the second through conductor as claimed in combination with the remaining limitations of independent claim 23.

The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2, 4, 7-9, 18-22 and 24 are allowed because each claim is directly or indirectly dependent of independent claims 1, 16 or 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837